OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Office of Disciplinary Counsel v. DePietro.
[Cite as Disciplinary Counsel v. DePietro (1994),      Ohio
St.3d           .]
Attorneys at law -- Misconduct -- Public reprimand --
      Professional judgment reasonably affected by personal and
      financial interests -- Engaging in conduct adversely
      reflecting on fitness to practice law.
      (No. 94-2253 -- Submitted December 7, 1994 -- Decided
December 30, 1994.)
      On Certified Report by the Board of Commissioners on
Grievances and Discipline of the Supreme Court, No. 92-56.
      In a complaint filed October 19, 1992, relator, Office of
Disciplinary Counsel, charged respondent, Harry J. DePietro of
Columbus, Ohio, Attorney Registration No. 0042491, with two
counts of misconduct alleging numerous disciplinary
violations. In a lengthy answer, respondent admitted some of
the factual allegations, but denied that he had committed any
disciplinary violations.
      An evidentiary hearing on the matter was held before a
panel of the Board of Commissioners on Grievances and
Discipline of the Supreme Court ("board") on July 29, 1994.
The parties presented stipulations. As to Count I of the
complaint, in April 1990, respondent began his representation
of Tammy Blakeman in a personal injury matter. During the
representation, respondent and Blakeman engaged in a
consenting, romantic relationship.
      In February 1991, respondent and Blakeman were married.
After thirty-one days of marriage, they separated. During
their separation, disagreements between himself and Blakeman
and her family caused a significant decrease in all
communication between respondent and Blakeman, including
discussions concerning her personal injury claim. While there
is no evidence that respondent failed to competently represent
Blakeman, he conceded that his personal relationship with her
adversely impacted his attorney-client relationship. While
separated, respondent attempted to have his wife accept other
counsel in her personal injury matter. In October 1991,
respondent and Blakeman were divorced. Respondent withdrew
from her personal injury case in January 1992, and Blakeman
subsequently settled the matter herself.
     Respondent acknowledged and the panel concluded that
respondent's conduct in continuing to represent Blakeman during
and after their involvement in a personal, romantic
relationship constituted a violation of DR 5-101(A)
(professional judgment reasonably affected by own personal and
financial interests), as well as a violation of DR 1-102(A)(6)
(engaging in conduct adversely reflecting on fitness to
practice law).
     As to Count II, in August 1991, Annette Scoles visited a
legal aid office in Mt. Vernon, Ohio to obtain a divorce.
Respondent, then the Litigation Director for Central Ohio Legal
Aid Society, Inc., advised Mark Rosenthaler, the managing
attorney for the Mt. Vernon legal aid office, that he wanted to
serve as co-counsel in the representation of Scoles. Respondent
began meeting Scoles socially, and directed Rosenthaler to
substitute himself as counsel in Scoles's divorce case.
However, unknown to respondent, Rosenthaler failed to follow
his order.
     Respondent engaged in a consenting, romantic relationship
with Scoles. After Scoles's sister informed the Executive
Director of the Central Ohio Legal Aid Society, Inc. of
respondent's relationship with Scoles, respondent demanded
Rosenthaler immediately substitute himself as counsel for
Scoles, and respondent withdrew as counsel for Scoles. In
February 1992, Scoles moved out of respondent's residence.
Although respondent had withdrawn from the divorce case, he
continued his involvement in it by instructing the legal-aid
attorneys on conducting depositions and expressing
dissatisfaction with a drafted temporary child support
pleading. Respondent later served upon one of the attorneys he
had previously assigned to serve as co-counsel on the Scoles
divorce his motion requesting visitation with Scoles's
children. Respondent eventually decided his motion was
inappropriate and did not file it, but by that time, Scoles had
already been notified by her counsel that respondent wanted to
file the request for visitation.
     Respondent acknowledged and the panel concluded that his
continued involvement in Scoles's divorce case despite his
personal relationship with her violated DR 5-101(A) and
1-102(A)(6).
     In mitigation, respondent presented five character
witnesses who testified that he represented clients diligently,
often with little or no remuneration. Respondent testified that
during the period in which he committed the disciplinary
violations, he was suffering depression from several different
events, including his father's death, the ending of a
relationship with another woman, an injury caused by a
motorcycle accident, and a diabetic condition. Respondent
conceded that he used extremely poor judgment in his actions
concerning Blakeman and Scoles.
     Relator recommended that respondent be suspended from the
practice of law for six months, with that period stayed and
respondent placed on probation. Respondent and the panel
recommended that he be publicly reprimanded. The board adopted
the findings of fact, conclusions of law, and recommendation of
the panel, and further recommended that costs be taxed to
respondent.

     Geoffrey Stern, Disciplinary Counsel, and Alvin E.
Mathews, Assistant Disciplinary Counsel, for relator.
     Harry J. DePietro, pro se.

     Per Curiam. We concur in the findings and recommendation
of the board. Accordingly, we hereby publicly reprimand Harry
J. DePietro. Costs taxed to respondent.
                                     Judgment accordingly.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and
F.E. Sweeney, JJ., concur.
     Pfeifer, J., dissents.
     Pfeifer, J., dissenting. The facts as presented in this
case do not merit disciplinary action. However, respondent did
agree with the panel's recommendation of a public reprimand.
If there are some other facts that yielded this result, they
should be revealed to this court. If not, the case should be
dismissed.